


Exhibit 10.5


Herr
Martin Hendricks
Am Abhang 11
22587 Hamburg


24.Juli 2014
ANSTELLUNGSVERTRAG / EMPLOYMENT CONTRACT




Sehr geehrter Herr Hendricks / Dear Mr Hendricks ,


Dieser Vertrag ersetzt den Vertrag mit Federal-Mogul Corporation vom 1. Oktober
2012. Folgende Vereinbarungen sind hiermit getroffen / This contract replaces
the former contract with Federal-Mogul Corporation, dated October 1st, 2012. The
following is hereby agreed:




Pflichten und Verantwortung
Mit Wirkung vom 01.08.2014 werden Sie als President Motorparts, EMEA eingesetzt.


Der Dienstsitz ist Glinde.




Die Honeywell Friction Materials International GmbH ist Teil des global
operierenden Federal-Mogul Konzerns mit Hauptsitz in Southfield, Michigan, USA.
Der Konzern ist global unternehmensübergreifend organisiert. Im Rahmen Ihrer
Tätigkeit sind Sie in diese globale Matrix-Organisation eingebunden. Ihre
Einbindung ergibt sich aus dem jeweils gültigen Organisationsplan der
Gesellschaft und des Konzerns.




In dieser Position berichten Sie an den CEO Federal Mogul Motorparts.




Die Gesellschaft behält sich vor, das Tätigkeitsgebiet zu ändern oder zu
ergänzen. Darüber hinaus kann Ihnen eine andere, vergleichbare Tätigkeit
innerhalb des deutschen Federal-Mogul-Konzerns übertragen werden.


Duties and responsibility


With effect from August 1st, 2014, you will be employed as President Motorparts,
EMEA.


The regular place of employment will be
Glinde.


Honeywell Friction Materials International GmbH is part of the global
Federal-Mogul Corporation headquartered at Southfield, Michigan, USA. The
Company is organized globally on a cross-company structure. For purposes of your
work you will be integrated into this global matrix organization. Your
organizational position will be determined by the company and the Group
organization chart applicable.




In this function you will report to the CEO Federal Mogul Motorparts.




The company reserves the right to change or add to your duties. Furthermore, you
may be assigned to another comparable position within the German Federal-Mogul
group, involving transfer to another company.







--------------------------------------------------------------------------------




Es ist Ihre Verpflichtung, alle Geschäftsunterlagen - auch die persönlichen
Aufzeichnungen - als vertraulich zu haltendes Eigentum der Gesellschaft zu
behandeln und sorgfältig unter Verschluß zu halten.
You are obliged to treat all business documents - including personal notes and
records - as the confidential property of the company and to keep them safely
under lock and key.
Mit dem vertraglich vereinbarten Gehalt sind sämtliche Tätigkeiten und
Arbeitszeiten im Dienste der Gesellschaft, einschließlich der, die auf
Dienstreisen entstehen, abgegolten.
The contractually agreed salary shall cover all activities and hours worked in
the service of the company including those arising on business trips.



Bezüge


Als Vergütung für Ihre Tätigkeit erhalten Sie ein festes Jahresgehalt in Höhe
von


€ 300.000,-- brutto


(i. W. dreihunderttausend)


Das Gehalt wird nach Abzug der gesetzlichen Abgaben in 12 gleichen Teilbeträgen
ausgezahlt.


Salary


As payment for your work you will receive a fixed annual salary of


€ 300.00.-- gross


(say three hundred thousand)


The salary shall be paid in 12 equal monthly parts after deduction of the
statutory charges.
Im Abstand von 12 Monaten soll Ihr Grundgehalt von der Geschäftsführung bzw. von
dazu bevollmächtigten Personen überprüft werden. Es soll dann den allgemeinen
wirtschaftlichen Verhältnissen unter besonderer Berücksichtigung der Ertrags-
und Finanzlage des Unternehmens angepasst werden.
Your basic salary shall be reviewed annually by management or persons authorised
thereto. It shall be adjusted in line with the general economic conditions
taking special account of the earnings and financial situation of the company.
Sie werden in das Federal-Mogul Management Incentive Plan (MIP)-Bonus-Programm
einbezogen. Für Ihr MIP ist eine Zielerreichung von 60% Ihres jeweiligen
Jahresfestgehalts definiert. Die Berechnung und Auszahlung erfolgt in Anlehnung
an die MIP Richtlinie üblicherweise im ersten Quartal des Folgejahres.
You will be eligible to participate in the Company’s discretionary Management
Incentive Plan (MIP) Bonus Scheme. Your MIP has a target of 60% of your basic
salary and will be paid in accordance with the MIP Outline, in general during
the first quarter of the following year.



Gehaltszahlung bei Krankheit und Tod


Im Falle unverschuldeter Arbeits-unfähigkeit durch Krankheit oder Unfall
erhalten Sie zunächst für 6 Wochen Ihr Grundgehalt weiter. Danach erhalten Sie
für die Dauer von 12 Monaten einen Zuschuß zu den Barleistungen Ihrer
gesetzlichen Krankenkasse oder Ersatzkasse, der -zusammen mit diesem Krankengeld
-die Höhe Ihrer Nettobezüge gemäß Ziffer 2.1 erreicht.


Salary payments in the event of sickness and death


In the event of excusable incapacitation due to sickness or accident you will
initially continue to receive your basic salary for 6 weeks. Thereafter, you
will receive for 12 more months a subsidy towards the cash benefits paid by your
statutory or private health insurance fund which - together with this sickness
pay - will reach the level of your net earnings as under 2.1.
Im Falle Ihres Todes erhalten Ihre Hinterbliebenen (Witwe und
unterhaltsberechtigte Kinder) das Grundgehalt gemäß Ziffer 2.1 noch für die
Dauer von sechs Monaten, beginnend mit dem Ablauf des Sterbemonats, weiter.
In the event of your death your surviving dependants (widow and dependent
children) will continue to receive the basic salary as under 2.1 for a period of
6 months commencing after expiry of the month of your death.





--------------------------------------------------------------------------------






Nebenleistungen


Für die Erstattung der Kosten anlässlich von Dienstreisen gelten die jeweils
gültigen steuerlichen Vorschriften sowie die Richtlinien der Gesellschaft, die
insoweit Bestandteil dieses Vertrages sind.


Fringe benefits


Reimbursement of expenses incurred on business trips shall be governed by the
applicable tax regulations and by the rules of the company, which in this
respect are a constituent part of this contract.
Die Gesellschaft stellt Ihnen für die Dauer des Anstellungsvertrages einen
angemessenen Dienstwagen - gemäß der bestehenden Dienstwagen-Richtlinie unserer
Gesellschaft - zur Verfügung, der auch zu Privatfahrten benutzt werden kann.
Betriebs- und Unterhaltungskosten trägt die Gesellschaft. Die Versteuerung des
geldwerten Vorteils für die private Nutzung übernehmen Sie.
In accordance with the company’s car policy in force, the company will provide a
suitable company car for the duration of employment, which may also be used
privately. Operating and maintenance costs will be defrayed by the company.
Payment of tax on the benefit in money value for private use will be your
responsibility.







Die Gesellschaft schließt zu Ihren Gunsten eine Unfallversicherung mit folgenden
Deckungssummen ab:


für den Todesfall€ 512.000,00
für den Invaliditätsfall€ 512.000,00


Die Versicherung deckt sowohl private als auch berufliche Unfälle ab (24
Stunden/Tag). Sie erlischt mit dem Tage Ihres Ausscheidens aus den Diensten der
Gesellschaft.






The company will take out accident insurance to your benefit with the following
sums insured:


in case of death€ 512,000.00 
in case of invalidity€ 512,000.00 


The insurance covers both private and job-relating accidents (24 hours/day). The
insurance will expire on the date of your leaving the service of the company.


Urlaub


Sie haben Anspruch auf einen bezahlten Jahresurlaub von dreißig (30)
Arbeitstagen.


Holiday


You shall be entitled to thirty (30) working days' annual paid holiday.



Nebentätigkeit


Sie verpflichten sich, Ihre ganze Arbeitskraft in den Dienst der Gesellschaft zu
stellen.


Secondary occupation


You undertake to devote all your energies to the service of the company.
Die Übernahme jeder auf Erwerb gerichteten Nebentätigkeit bedarf der
ausdrücklichen vorherigen Zustimmung der Gesellschaft. Dies gilt auch für die
Mitwirkung in Aufsichtsorganen einer anderen Gesellschaft. Die Zustimmung wird
erteilt, sofern nicht berechtigte betriebliche Interessen entgegen- stehen.
Before taking up any gainful secondary occupation the explicit consent of the
company shall be required. This shall apply also to participation in supervisory
bodies of another company. Consent will be given provided there is no conflict
with legitimate internal interests.
Veröffentlichungen und Vorträge bedürfen insoweit der Zustimmung der
Geschäftsführung, als dadurch die Interessen der Gesellschaft berührt werden.
Publications and presentations shall require the consent of management in so far
as they affect the interests of the company.





--------------------------------------------------------------------------------






Altersversorgung


Die betriebliche Altersversorgung wird in einem gesonderten Pensionsvertrag
geregelt. Einzelheiten und genaue Bedingungen zur Altersversorgung werden dann
gesondert ausgearbeitet und fester Bestandteil dieses Vertrages sein.


Geheimhaltung


Sie verpflichten sich, über alle Ihnen im Rahmen Ihrer Tätigkeit zur Kenntnis
gelangenden betrieblichen Angelegenheiten, insbesondere Geschäfts- und
Betriebsgeheimnisse, Stillschweigen zu bewahren. Diese Geheimhaltungspflicht
dauert auch, soweit rechtlich zulässig, nach Beendigung des Dienstverhältnisses
fort.


Company Pension


The company Pension Scheme will be covered by a separate pension contract.
Details and precise conditions of the retirement pension will be formulated
separately and shall then be a firm part of this contract.




Confidentiality


You undertake to maintain secrecy about all internal matters, especially
business and industrial secrets, of which you acquire knowledge during your
work. This obligation of confidentiality will continue, so far as legally
admissible, after cessation of employment.





--------------------------------------------------------------------------------




Bei Beendigung Ihres Anstellungs-verhältnisses geben Sie bitte eine schriftliche
Erklärung darüber ab, daß sämtliche in Ihrem Besitz befindlichen
Geschäftsunterlagen und -aufzeich-nungen sowie auch betriebliche Materialien,
Statistiken, Konstruktions-zeichnungen etc. ordnungsgemäß zurückgegeben sind.
Upon cessation of your employment you shall be required to submit a written
declaration to the effect that all business documents and records in your
possession as well as working materials, statistics, design drawings etc. have
been duly returned.


Vertragsdauer und Kündigung


Dieser Anstellungsvertrag ist auf unbestimmte Zeit geschlossen und kann
beiderseitig mit einer Frist von
6 Monaten zum Monatsende gekündigt werden.


Duration and termination


This employment contract shall continue for an indefinite term and may be
terminated mutually subject to 6 full months' notice.


Die Kündigung dieses Vertrages bedarf von beiden Seiten der Schriftform.


Sollte die Kündigung durch die Honeywell Friction Materials International GmbH
erfolgen, so ist die Firma berechtigt, Sie innerhalb der Kündigungsfrist von der
Arbeit - unter Fortzahlung der Bezüge - freizustellen.




Zur Aufrechterhaltung ungekürzter Ansprüche auf Arbeitslosengeld sind Sie
verpflichtet, sich spätestens 3 Monate vor Beendigung des Arbeitsverhältnisses
persönlich bei der Agentur für Arbeit arbeitssuchend zu melden.


Ohne dass es einer Kündigung bedarf, endet das Anstellungsverhältnis mit Ablauf
des Monats, in dem Sie eine ungeminderte Altersrente nach § 35, SGB VI in
Anspruch nehmen können oder in dem Ihnen eine unbefristete Rente wegen
vollständiger Erwerbs-minderung zugebilligt wird oder Sie eine Altersrente,
gleich aus welchem Rechtsgrund, beziehen.


Das Anstellungsverhältnis kann darüber hinaus aus wichtigem Grund gemäß § 626
Abs.1 BGB außerordentlich gekündigt werden.


Notice of termination of this contract by either party must be given in writing.


If notice is given by Honeywell Friction Materials International GmbH, the
company will be entitled to exempt you from work within the period of notice
while continuing to pay your salary.






In order to maintain full rights to unemployment benefit you are obliged to
report in person to the labour office as a job seeker 3 months before expiry of
the contract at the latest.




Employment shall end, without need for notice, at the end of the month in which
you will be able to call upon a not reduced pension, in accordance with § 35,
SGB VI, or in which you will be allowed an unlimited pension due to full
reduction in earning capacity or you will receive an old-age pension, no matter
for which legal ground.




The company reserves the right of extraordinary termination for important
reasons according to §626, article 1 German Civil Code (BGB).





--------------------------------------------------------------------------------




    
Sofern in einem Zusammenhang die Betriebszugehörigkeit Bemessungs-grundlage für
eine Leistung ist, wird Ihre bisherige Betriebszugehörigkeit zu einem
Unternehmen des Federal-Mogul-Konzerns angerechnet. Ihre Betriebszugehörigkeit
zu Federal-Mogul beginnt mit dem 5. März 2008.
If in any context the length of service is a basis for the assessment of a
benefit, then your previous period of service with a company in the
Federal-Mogul group shall be taken into account. Your seniority with
Federal-Mogul starts from March 5th, 2008.


Die Gesellschaft verarbeitet die im Rahmen Ihres Anstellungsverhältnisses
erhobenen persönlichen Daten zur vertragsgemäßen Abwicklung des
Anstellungsvertrages. Hierzu zählt neben der Verarbeitung zu Abrechnungszwecken
insbesondere die zu Verwaltungs- und Planungszwecken.


Darüber hinaus können zur Abwicklung und Gestaltung des
Anstellungs-verhältnisses erforderliche persönliche Daten an im Rahmen der
Matrix-Organisation zuständige Personen im globalen Konzernverbund
weiter-gegeben werden.


Die Gesellschaft behält sich vor, im Rahmen ihrer Organisation konzernangehörige
Gesellschaften oder Externe mit der zentralen Erbringung von Dienstleistungen zu
beauftragen, die auch den Umgang mit Ihren persönlichen Daten betreffen.


The company will process the personal data collected in the course of your
employment so that the employment contract can be implemented in accordance with
the contract terms. This will include processing data both for accounting
purposes and especially for administrative and planning purposes.


Furthermore, personal data necessary for implementing and organizing your
employment may be forwarded to responsible individuals within the matrix
organization in the global corporate setup.




The company reserves the right as part of its organizational measures to arrange
for Group member companies or external entities to provide services centrally
which also involve handling your personal data.









--------------------------------------------------------------------------------




Sie sind verpflichtet, alle Erfindungen, die Sie während der Dauer des
Anstellungsverhältnisses machen, unverzüglich der Geschäftsführung unter genauer
Darlegung des Erfindungsgedankens schriftlich anzuzeigen. Erhalten Sie nicht
innerhalb von vier Monaten nach Eingang der Erfindermeldung eine schriftliche
Mitteilung, ob wir die Erfindung für uns in Anspruch nehmen, so erhalten Sie
damit das freie Verfügungsrecht. Im Einzelnen gelten die gesetzlichen
Bestimmungen, insbesondere auch hinsichtlich eines etwaigen
Vergütungsanspruches.
You are obliged without delay to notify the management in writing of any
inventions you make during the period of employment, providing an accurate
description of the inventive idea. If within four months after receipt of
notification of the invention you do not receive written notice as to whether we
claim the invention for ourselves, then you will be entitled to dispose freely
over it. Details shall be governed by the statutory provisions, including
especially the matter of possible entitlement to remuneration.
Sie bestätigen, dass Sie von der im Federal-Mogul Konzern bestehenden Integrity
Policy Kenntnis nehmen werden (Button Intranet FM eWorld Federal-Mogul Info
Corporate Compliance Policies and Procedures I. General Integrity Policy German
Integrity Policy & Certification Forms German Integritäts-Programm für FM
Mitarbeiter.pdf Broschüre Integritäts-Programm für FM-Mitarbeiter). Sie erklären
sich gleichzeitig damit einverstanden, die jährliche Wiederholung der
Bestätigung elektronisch durchzuführen.
You confirm that you will take note of the existing Integrity Policy within the
Federal-Mogul Group (Button Intranet FM eWorld Federal-Mogul Info Corporate
Compliance Policies and Procedures I. General Integrity Policy English Integrity
Policy & Certification Forms English Integrity Program for FM Employees.pdf
Brochure Integrity Program for FM-Employee). At the same time you agree to carry
out the annual repetition of the confirmation in electronic form.


Schlussbestimmungen


Vereinbarungen außerhalb des Vertrages wurden nicht getroffen. Änderungen und
Ergänzungen dieses Vertrages bedürfen zu ihrer Wirksamkeit der Schriftform.


Miscellaneous


No agreements outside of the contract have been made. Changes and additions to
this contract must be in writing in order to be effective.


Sollten einzelne Bestimmungen dieses Vertrages unwirksam sein oder werden, so
berührt dies nicht die Gültigkeit der übrigen Bestimmungen. Anstelle evtl.
Lücken des Vertrages sollte eine angemessene Regelung treten, die dem am
nächsten kommt, was die Parteien nach ihrer wirtschaftlichen Zwecksetzung
gewollt haben.


          Die deutsche Fassung dieses Anstellungsvertrages ist bindend,
unabhängig von der englischen Übersetzung.


If any provisions of this contract are or become ineffective, this shall not
affect the validity of the remaining provisions. Any omissions in the contract
should be made good by the inclusion of a suitable provision which satisfies as
closely as possible the economic intent of the parties.




The German version of this contract shall be controlling, irrespective of the
English translation.





Honeywell
Friction Materials International GmbH    Einverstanden / accepted:








Dr. Rainer Bostel    Dr. Daniela Haller    Martin Hendricks








--------------------------------------------------------------------------------




Herr
Martin Hendricks
- im Hause -


30. Januar 2015


ANSTELLUNGSVERTRAG
(Änderung)
EMPLOYMENT CONTRACT
(Amendment)
Sehr geehrter Herr Hendricks,


Ihr Anstellungsvertrag ändert sich wie folgt:
Dear Mr. Hendricks,


Your contract of employment will be amended as follows:


Pflichten und Verantwortung
Mit Wirkung vom 01.01.2015 werden Sie als President Global Braking and Regional
President EMEA for Motorparts eingesetzt.


Der Dienstsitz ist Glinde.




Die Gesellschaft behält sich vor, das Tätigkeitsgebiet zu ändern oder zu
ergänzen. Darüber hinaus kann Ihnen eine andere, vergleichbare Tätigkeit
innerhalb des deutschen Federal-Mogul-Konzerns übertragen werden.


Duties and responsibility


With effect from January 1st, 2015, you will be employed as President Global
Braking and Regional President EMEA for Motorparts.


The regular place of employment will be Glinde.


The company reserves the right to change or add to your duties. Furthermore, you
may be assigned to another comparable position within the German Federal-Mogul
group, involving transfer to another company.


Bezüge


Als Vergütung für Ihre Tätigkeit erhalten Sie ein festes Jahresgehalt in Höhe
von


€ 335.000,-- brutto


(i. W. dreihundertfünfunddreizigtausend)


Das Gehalt wird nach Abzug der gesetzlichen Abgaben in 12 gleichen Teilbeträgen
ausgezahlt.


Salary


As payment for your work you will receive a fixed annual salary of


€ 335.000,-- gross


(say three hundred thirty five-thousand)


The salary shall be paid in 12 equal monthly parts after deduction of the
statutory charges.







--------------------------------------------------------------------------------






Schlussbestimmungen


Vereinbarungen außerhalb dieser Vertragsänderung wurden nicht getroffen. Im
Übrigen gelten die Bestimmungen des Anstellungsvertrages vom 24.07.2014 fort.


Änderungen und Ergänzungen dieser Vertragsänderung bedürfen zu ihrer Wirksamkeit
der Schriftform.


Miscellaneous


No agreements outside of this contract amendment have been made. Incidentally
the terms of the employment contract, from July 24th, 2014 are still valid.


Changes and additions to this contract amendment must be in writing in order to
be effective.


Sollten einzelne Bestimmungen dieser Vertragsänderung unwirksam sein oder
werden, so berührt dies nicht die Gültigkeit der übrigen Bestimmungen. Anstelle
evtl. Lücken des Vertrages sollte eine angemessene Regelung treten, die dem am
nächsten kommt, was die Parteien nach ihrer wirtschaftlichen Zwecksetzung
gewollt haben.


Die deutsche Fassung dieser Vertragsänderung ist bindend, unabhängig von der
englischen Übersetzung.


If any provisions of this contract amendment are or become ineffective, this
shall not affect the validity of the remaining provisions. Any omissions in the
contract should be made good by the inclusion of a suitable provision which
satisfies as closely as possible the economic intent of the parties.




The German version of this contract shall be controlling, irrespective of the
English translation.
 
 
 
Friction Products International GmbH
 
Einverstanden / accepted:
 
 
 
 
 
Scott Pepin
SVP Global Human Resources
 
Christine Guffogg
VP Human Resources Braking
 
Martin Hendricks





